Citation Nr: 1026589	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia. 

2.  Entitlement to an initial compensable rating for tinea pedis, 
bilateral. 

3.  Entitlement to an initial compensable rating for bilateral 
superficial keratitis. 

4.  Entitlement to an initial compensable rating for bilateral 
inguinal pain, status post vasectomy. 

5.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease (DDD) and intervertebral disc 
syndrome (IVDS), thoracolumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 2000 to 
September 2005.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which granted service connection for a back disability and 
assigned an initial 10 percent disability rating, granted service 
connection for tinea pedis, bilateral superficial keratitis, and 
bilateral inguinal pain and assigned noncompensable ratings, and 
denied service connection for hyperlipidemia.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Hyperlipidemia is not a disability for VA compensation 
purposes.

3.  Tinea pedis is manifested by less than five percent of the 
entire body or less than five percent of exposed areas affected 
and no more than topical therapy required.

4.  Bilateral superficial keratitis does not produce visual 
impairment or incapacitating episodes.

5.  Bilateral inguinal pain is manifested by left testicular 
pain.  

6.  A back disability is manifested by flexion to 80 degrees, 
extension to 25 degrees, right lateral flexion to 20 degrees, 
left lateral flexion to 30 degrees, right rotation to 30 degrees, 
and left rotation to 30 degrees.  


CONCLUSIONS OF LAW

1.  A chronic disability as a result of hyperlipidemia incurred 
in or aggravated by active service is not shown.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an initial compensable rating for tinea 
pedis are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 7813-7806 (2009).

3.  The criteria for an initial compensable rating for bilateral 
superficial keratitis are not met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 6001 (2009).

4.  The criteria for an initial compensable rating for bilateral 
inguinal pain are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Codes 7599-7525 (2009). 

5.  The criteria for an initial rating in excess of 10 percent 
for DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
, and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court) have been fulfilled.  In this case, 
the Veteran filed his service connection claims in August 2005. 
 The claims were adjudicated and the RO issued a decision dated 
in October 2005. Subsequently, the Veteran filed a notice of 
disagreement in August 2006.  The claims for higher initial 
evaluations are downstream issue from the grant of service 
connection.  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  38 C.F.R. § 3.159(b) 
(2008).

As the present appeal of the assigned ratings arises from the 
notice of disagreement, and the service connection claim for 
hyperlipidemia is subsequently denied as a matter of law, no 
further VCAA notice is necessary.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007). 

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining evidence 
necessary to substantiate his claims during the course of this 
appeal.  His service treatment records and post-service VA and 
private treatment records pertaining to his disabilities have 
been obtained and associated with his claims file.  The Veteran 
was provided fee basis VA examinations in August 2005 and 
December 2008 to determine the severity of his disabilities. 

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in- service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that 'Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of proof 
of a present disability, there can be no valid claim.'  Brammer 
v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  VA has noted in 
public documents that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
results and are not, in and of themselves, disabilities.  See 61 
Fed. Reg. 20,440, 20,445 (May 7, 1996).  VA statutes specifically 
provide that service connection may be granted for a 
"disability" resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1110.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2009).

In this case, the Board notes the facts are not in dispute and 
that the medical evidence of record includes findings of 
hyperlipidemia during active service.  The Board notes, however, 
that hyperlipidemia is not a disability for VA compensation 
purposes, and is considered an isolated finding based on a 
laboratory study.  Nor is there any evidence of a chronic 
disability having been incurred as a result of this finding.  The 
Court has held that, in cases such as this, where the law is 
dispositive, the claim should be denied because of the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Therefore, the Board finds entitlement to service connection for 
hyperlipidemia must be denied as a matter of law.

Increased Rating Claims

Law and Regulations- General

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155(West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Upon award of service connection, separate 
compensable evaluations may be assigned for separate periods of 
time if such distinct periods are shown by the competent evidence 
of record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2009).  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has also recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
4.3 (2009).

Tinea Pedis

Law and Regulations- Specific

The Veteran was assigned an initial noncompensable rating for his 
service-connected tinea pedis, pursuant to 38 C.F.R. § 4.114, 
Diagnostic Codes (DC) 7813-7806 (2009).  


781
3
Dermatophytosis (ringworm: of body, tinea corporis; 
of head, tinea capitis; of feet, tinea pedis; of 
beard area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(DC 7806), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7813 (2009)

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs required during the 
past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the 
past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month 
period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2009)

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is 
based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 7800, 
7801, 7802, or 7805 may also receive an evaluation 
under this diagnostic code, when applicable. 

See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).

Effective October 23, 2008, the Schedule for rating criteria that 
addresses the evaluation of scars was revised.  See VA Schedule 
for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 
54,708, 54,708 (Oct. 23, 2008) (to be codified at 
38 C.F.R. pt. 4).  These new criteria apply to applications for 
benefits received on or after October 23, 2008, or upon request 
from a veteran who was rated under the applicable criteria before 
this date.  Id.  The Board has not received a request from the 
Veteran to be rated under the revised criteria, and as such, that 
rating criteria will not be addressed at this time.

Factual Background and Analysis

In an October 2005 rating action, the Veteran was granted service 
connection for tinea pedis.  The award was based on the findings 
from an August 2005 fee basis VA pre-discharge examination which 
found skin disease present at the sole of the right foot with 
mild exfoliation, but no ulceration, crusting, tissue loss, 
induration or inflexibility.  The physician noted that there was 
no affected exposed area less than one percent of the total body 
surface area, and that hypopigementation and abnormal texture was 
not greater than six square inches.  The diagnosis was tinea 
pedis of the right foot. 

In his March 2007 substantive appeal, the Veteran indicated that 
his tinea pedis was very uncomfortable, affecting half the soles 
on both feet and was peeled all the time.  Twice a month, the 
skin in between his third and fourth, and fourth and fifth toes 
also peeled that it sometimes itched a lot.  He reported he had 
been treated with clotrimazole and triamcinolone. 

In a July 2008 VA treatment record, the Veteran complained of 
tinea infection under his fifth toe.  Upon examination, the 
examiner found tinea of the fifth toe with cracking underneath 
two.  The prescribed medication was lotrimin cream. 

During a December 2008 fee basis VA examination, the Veteran 
reported intermittent itching and shedding of soles and between 
the toes without exudation or crusting and occurring as often as 
twice a month and lasting several days.  The problem made it 
uncomfortable to wear shoes and hampered his ability to walk.  
The examiner noted that his skin disease does not involve any 
areas that are exposed to the sun.  He further noted that the 
Veteran was treated with clotrimazole, a topical antifungal.  
Upon examination, the physician found hypopigmentation on the 
soles of the feet and between the toes.  The area was less than 6 
square cm, and no ulceration, exfoliation, crusting, 
disfigurement, tissue loss, induration, inflexibility, abnormal 
texture, or limitation of motion were noted.  He noted that the 
skin lesion covered zero percent of exposed area, and relative to 
the whole body covered 3.5%.   

Based upon the evidence of record, the Board finds the Veteran's 
service-connected tinea pedis disability is manifested by less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected with no more than topical therapy 
required.  There is no evidence of scarring or disfigurement and 
the present disability is adequately evaluated under the criteria 
of diagnostic codes 7813 and 7806.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence).

The probative evidence of record shows involvement to the 
bilateral feet with no more than topical treatment required.  
There is no evidence of corticosteroid or other immunosuppressive 
medication.  There is no probative evidence of any period of 
flare-ups of this skin disability during the course of this 
appeal and the Board finds the available medical findings are 
adequate for an adequate determination of this appeal.  
Therefore, entitlement to a compensable rating for tinea pedis 
must be denied.

Bilateral Superficial Keratitis

Law and Regulations- Specific

The Veteran was assigned an initial noncompensable rating for his 
service-connected bilateral superficial keratitis, pursuant to 38 
C.F.R. § 4.79, Diagnostic Code 6001 (2009).  
DISEASES OF THE EYE
  600
0  
Choroidopathy, including uveitis, iritis, 
cyclitis, and choroiditis.
 
6001
Keratopathy
 
6002
Scleritis
 
6006
Retinopathy or maculopathy.
 
6007
Intraocular hemorrhage.
 
6008
Detachment of retina.
 
6009
Unhealed eye injury.




GENERAL RATING FORMULA FOR DIAGNOSTIC CODES 6000 THROUGH 
6009

Evaluate on the basis of either visual impairment due to 
the particular condition or on incapacitating episodes, 
whichever results in a higher evaluation
Ratin
g
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months
60
With incapacitating episodes having a total duration of at 
least 4 weeks, but less than 6 weeks, during the past 12 
months
40
With incapacitating episodes having a total duration of at 
least 2 weeks, but less than 4 weeks, during the past 12 
months
20
With incapacitating episodes having a total duration of at 
least 1 week, but less than 2 weeks, during the past 12 
months
10
Note: For VA purposes, an incapacitating episode is a period of 
acute symptoms severe enough to require prescribed bed rest and 
treatment by a physician or other healthcare provider.
38 C.F.R. § 4.79, Diagnostic Code 6001 (2009) 

Factual Background and Analysis

The Veteran was granted service connection based on an in-service 
diagnosis of Thygeson SPK disease in an April 2002 service 
treatment record, and an August 2005 fee basis VA pre-discharge 
examination. 

During the August 2004 pre-discharge examination, the Veteran 
reported no visual complaints.  Upon examination, the examiner 
found uncorrected visual acuity of 20/20 in the right eye and 
20/25 in the left eye.  The examiner also found 
myopia/astigmatism, normal fundus examination, Goldmann visual 
field demonstrating normal fields in eyes, no diplopia, and no 
keratonconus in eyes.  The examiner diagnosed superficial 
keratitis in both eyes, Thygeson's disease, and noted normal 
visual fields per the Goldmann Perimeter Charts with no 
clinically significant constriction. 

In a March 2007 VA progress note, the Veteran complained of a 
foreign body sensation in his right eye more than his left 
throughout the day.  He indicated he had a flare up about 10 days 
prior, and that tears relieved a little but it was still 
bothering him a little.  He also indicated that sometimes it is 
so painful he has to close his eyes and is sensitive to light, 
but it will go away on its own.  Upon examination, the examiner 
noted visual field by confrontation grossly normal to counting 
fingers in both eyes, few faint scars on the right eyes inferior 
nasal/paracentral, 2 small, stellate opacities inferior on the 
left eye, and few scatter stellate opacities on the right eyes.  
The examiner diagnosed Thygeson's superficial punctuate keratitis 
(mild with the right worse than left), mildly symptomatic, and 
good ocular health.  

During a December 2008 fee basis VA examination, the Veteran 
reported two to three episodes of keratitis per month for the 
past five years.  Upon examination, the examiner noted no 
pathology seen, with no objective or subjective symptoms, and no 
functional impairment described by the Veteran.  Best corrected 
near vision was 20/20 in both eyes, while best corrected distance 
vision was 20/25, bilaterally.

The medical evidence shows that the Veteran's bilateral 
superficial keratitis has not had impairment of visual acuity, 
visual field, or muscle function that would warrant a compensable 
rating.  There is no assertion or evidence that the Veteran has 
incapacitating episodes of symptoms due to his bilateral 
superficial keratitis.  
The Board therefore finds a compensable rating for the bilateral 
superficial keratitis is not warranted.  

Bilateral Inguinal Pain

Law and Regulations

The Veteran's bilateral inguinal pain is rated as analogous to 
epididymo-orchitis, chronic under Diagnostic Code 7599-7525.  See 
38 C.F.R. § 4.20 (2009) (providing that when an unlisted 
condition is encountered it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous).

752
5
Epididymo-orchitis, chronic only:
Rating

Rate as urinary tract infection.

For tubercular infections: Rate in accordance with §§4.88b 
or 4.89, whichever is appropriate
38 C.F.R. § 4.115b, Diagnostic Code 7525 (2009).


Urinary tract infection:
Ratin
g
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10
38 C.F.R. § 4.115a (2009)

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function 
of kidney or other organ systems, especially 
cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0
38 C.F.R. § 4.115a (2009)

Factual Background and Analysis

The Veteran was granted service connection for bilateral inguinal 
pain based on service treatment records showing complaints of 
pain after an April 2005 elective vasectomy.  
During an August 2005 fee basis pre-discharge physical, the 
examiner noted that the Veteran complained of pain around the 
inguinal area and around the testicles.  He stated he has 
constant pain around the testicles and also above the penis 
spreading to the legs.  The Veteran reported that his functional 
impairment was that he could not exercise, lift or move objects, 
but that he has not lost any time from work.  Upon examination, 
the examiner found some slight tenderness at the lower pole of 
the testes, bilaterally, but otherwise, the testicles themselves 
appeared normal.  

In his March 2007 substantive appeal, the Veteran indicated that 
his inguinal pain was accompanied by colics, abdominal pain, and 
diarrhea, that he could not have intimate relations with his wife 
due to the pain in the testicular area, and that he cannot lift 
more than 40 pounds with pain.  He reported he was treated with 
Ibuprofen. 

At a December 2008 fee basis VA examination, the Veteran reported 
pain in his left testicle that sometimes traveled to the base of 
the penis, colics, abdominal pain, and functional impairments 
included difficulty lifting heavy objects and sexual relations 
with his wife.  Upon examination the examiner noted that genital 
examination findings were within normal limits. 

The Board finds, based on the evidence noted above, that the 
Veteran's disability more nearly approximates the criteria for a 
noncompensable disability rating under Diagnostic Code 7525.  The 
Veteran's condition has never required hospitalization since his 
discharge from service and there is no objective evidence of his 
disability being manifested by episodes each year that require 
intermittent intensive management.  38 C.F.R. § 4.115b, 
Diagnostic Code 7525.

Further, the evidence of record does not indicate that the 
Veteran's condition requires frequent hospitalization (greater 
than two times/year) and/or continuous intensive management as is 
required to support a disability rating of 30 percent under 
Diagnostic Code 7525.  38 C.F.R. § 4.115a.  Moreover, there is no 
evidence of poor renal function to warrant consideration under 
the criteria for rating renal dysfunction.  Therefore, the Board 
concludes that a compensable disability for service-connected 
inguinal pain is not warranted in this case.

Nevertheless, in order to afford the Veteran every possible 
consideration, particularly given his complaints of pain and 
tenderness, the Board has considered whether an equal or higher 
rating under the neurological diagnostic codes.  Diagnostic Code 
8530, rating paralysis of the ilioinguinal nerve, provides a 
noncompensable rating for mild or moderate paralysis, and a 10 
percent rating for severe to complete paralysis.  A 
noncompensable disability rating is also assigned for neuritis 
and neuralgia of the ilioinguinal nerve analogously when those 
disorders cause manifestations analogous to mild or moderate 
paralysis.  A maximum 10 percent disability rating is also 
assigned for neuritis and neuralgia of the ilioinguinal nerve 
analogously when those disorders cause manifestations analogous 
to severe to complete paralysis.  38 C.F.R. § 4.123, 4.124, 
4.124a, Diagnostic Codes 8530, 8630, 8730.

The Board, as described in its reasons for continuing a 
noncompensable rating under Diagnostic Code 7525, has found no 
evidence of symptoms or manifestations in this case analogous to 
severe to complete paralysis of the ilioinguinal nerve to warrant 
a compensable rating under that Diagnostic Code.  More 
specifically, the Board notes that the Veteran's complaints of 
pain with no accompanying evidence of any decrease in his 
reflexes, muscular atrophy, or sensory disturbances would not 
satisfy the criteria for a compensable rating under Diagnostic 
Codes 8530, 8630, or 8730. See 38 C.F.R. § 4.123, 4.124.

The Board notes that the Veteran is already assigned a separate 
rating for a scar related to his in-service vasectomy. 

Reviewing the evidence, the Board finds that the overall 
disability picture for the Veteran's inguinal disability does not 
more closely approximate a compensable rating.  38 C.F.R. § 4.7.  



Degenerative Disc Disease of the Thoracolumbar Spine

Law and Regulations- Specific

The Veteran is assigned a 40 percent rating for chronic low back 
pain with L5-S1 radiculopathy to bilateral lower extremities, 
referred to as a low back disability under Diagnostic Code 5242.

Under the current rating criteria, degenerative arthritis of the 
spine (designated at Diagnostic Code 5242) is rated pursuant to 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Intervertebral disc syndrome (designated at Diagnostic 
Code 5243) is rated either pursuant to the General Rating Formula 
for Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in a higher rating when all disabilities 
are combined under 38 C.F.R. § 4.25.

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest 
five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)
Factual Background and Analysis

The Veteran was granted service connection for degenerative disc 
disease of the thoracolumbar spine based on in-service complaints 
of mid-back pain and the findings of an August 2005 pre-discharge 
fee basis physical examination.  During the August 2005 pre-
discharge examination, the Veteran complained of constant low 
back and mild left side of the back that traveled to the side, 
waist and to the middle shoulder area.  He reported a crushing, 
aching, sticking, and sharp pain brought on by physical activity 
or at night while sleeping.  He reported he took medication for 
treatment.  There was no incapacitation, and he reported no time 
lost from work.  He could not exercise or move things.  Upon 
examination, the examiner noted normal posture and gait, no 
radiation of pain, muscle spasm, or tenderness, negative straight 
leg rising, and no ankylosis.  Range of motion of the lumbar 
spine revealed flexion to 80 degrees, extension to 25 degrees, 
and right lateral flexion to 20 degrees, left lateral flexion to 
30 degrees, right rotation to 30 degrees, and left rotation to 30 
degrees.  The examiner noted that his joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use, and that there 
is no intervertebral disc syndrome present.  

VA progress notes dated from January 2006 to July 2008 also 
indicate treatment for chronic back pain; however, neither range 
of motion findings nor doctor prescribed bed rest were indicated. 

In his March 2007 substantive appeal, the Veteran reported 
constant back pain prohibiting him from exercise and standing, 
sitting, or walking for long periods of time.  He also reported 
some numbness sensation in his legs, and that he was treated with 
medication. 

During a December 2008 fee basis VA examination, the Veteran 
complained of constant pain in the middle and lower back, 
stiffness and numbness, with no loss of bladder or bowel control.  
He reported no incapacitation, but complained that he could not 
exercise, lift heavy object, or remain seated for too long, and 
that the pain wakes him while he sleeps.  Upon examination, the 
examiner found no evidence of radiating pain on movement or 
muscle spasm, and noted some tenderness described as at the L2-4, 
negative straight leg raising test on both the right and left, 
and no ankylosis of the lumbar spine.  Range of motion of the 
lumbar spine revealed flexion to 90 degrees, extension to 30 
degrees, and right lateral flexion to 30 degrees, left lateral 
flexion to 30 degrees, right rotation to 30 degrees, and left 
rotation to 30 degrees, with pain at the outside limit of 
movement in all planes.  The examiner noted that joint function 
was not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The examiner 
further reported that there were signs of lumbar intervertebral 
disc syndrome including L2 sensory deficit of bilateral anterior 
mid-thighs, L3 sensory deficit of bilateral anterior lower 
thighs, with bilateral lower extremity reflexes revealing knee 
jerks 4+ and ankle jerk 4+.  The examiner opined the most likely 
peripheral nerve is the sciatic nerve.  The deficit did not cause 
bowel, bladder or erectile dysfunction.  The diagnosis was DDD 
thoracolumbar spine and IVDS lumbar spine with most likely 
involve nerve being sciatic nerve. 

After a review of the evidence of record, the Board finds that 
the evidence does not support the assignment of an initial rating 
in excess of 10 percent for the Veteran's DDD of the lumbar 
spine.

Forward flexion of the thoracolumbar spine was to, at least, 80 
degrees as found in the August 2005 QTC pre-discharge examination 
and to 90 degrees in the December 2008 examination report, which 
satisfies only the10 percent rating criteria as it was greater 
than 60 degrees but not greater than 85 degrees.  The Veteran's 
combined range of motion of the thoracolumbar spine was 215 
degrees at his August 2005 QTC pre-discharge examination, and in 
December 2008 the combined range of motion of the thoracolumbar 
spine was 240 degrees, which also, at best, satisfies only the 10 
percent rating criteria of the general rating formula as it was 
greater than 120 degrees but not greater than 235 degrees for the 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  In addition, the next higher rating under Diagnostic Code 
5242 is not warranted because forward flexion of the 
thoracolumbar spine was not greater than 30 degrees but not 
greater than 60 degrees and the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees; and there is no 
evidence of muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

There is also no medical evidence that the Veteran's service-
connected DDD of the thoracolumbar spine would warrant a rating 
in excess of 10 percent on the basis of incapacitating episodes.  
Although the December 2008 QTC examiner gave a diagnosis of IVDS, 
the medical evidence does not indicate any bed rest prescribed by 
a physician, let alone having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months, as 
required for a higher rating under the above-noted criteria.  
Rather, during the August 2005 and December 2008 QTC 
examinations, the Veteran specifically denied incapacitation.  As 
such, the criteria for an increased rating under the Formula for 
Rating IVDS Based on Incapacitating Episodes are also not met.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), along with the Veteran's 
subjective complaints of pain.  However, the August 2005 and 
December 2008 QTC examination reports reported no objective 
evidence of additional loss of motion or function of the right 
wrist or low back, fatigue, weakness, or lack of endurance upon 
repetition.  Therefore, the disability picture for the Veteran's 
back disability do not more nearly approximate the criteria for 
any higher rating than that assigned.

All Claims

For all the foregoing reasons, the Veteran's claims for 
entitlement to a rating in excess of 10 percent for a back 
disability and compensable ratings for eye, feet, and inguinal 
pain disabilities must be denied.  The Board has considered 
staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), 
but concludes that they are not warranted.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to this 
service-connected disorder that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  
During both his August 2005 and December 2008 QTC examinations, 
the Veteran denied any loss of time from work due to his service-
connected disabilities.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


	(CONTINUED ON NEXT PAGE)





ORDER


Entitlement to service connection for hyperlipidemia is denied. 

Entitlement to an initial compensable rating for tinea pedis, 
bilateral, is denied. 

Entitlement to an initial compensable rating for bilateral 
superficial keratitis, is denied. 

Entitlement to an initial compensable rating for bilateral 
inguinal pain, status post vasectomy, is denied. 

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative disc disease (DDD) and intervertebral disc syndrome 
(IVDS), thoracolumbar spine, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


